Citation Nr: 1026842	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955. 

This appeal arises from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  



Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran is blind in the right eye.  

2.  His visual acuity in the left eye is such that he is 
considered legally blind.  

3.  His disabilities include peripheral vascular disease, 
arteriosclerotic heart disease, status post myocardial infarct 
and coronary artery bypass graft, chronic obstructive pulmonary 
disease, and hypertension.  

4.  The Veteran requires the supervision of another person when 
dressing and bathing and renders him unable to protect himself 
from the hazards of daily living.  

5.  The Veteran's disabilities render him unable to adequately 
attend to the needs of daily living without the regular 
assistance of another person.  
	
CONCLUSION OF LAW

The criteria for an award of special monthly pension based on the 
need for regular aid and attendance of another person have been 
met.  38 U.S.C.A. § 1502(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  However, as the decision below grants the benefit 
sought, remanding the claim to obtain additional records or 
provide further notice would only delay a final decision with no 
benefit to the Veteran.  

Special Monthly Pension Based on the Need for Aid and Assistance 
of Another or on Account of Being Housebound

The RO in a May 2008 rating decision denied special monthly 
pension on the basis  the Veteran was not in need of aid and 
attendance or housebound.  

To establish entitlement to special monthly pension based on a 
need for regular aid and attendance, it must be shown that the 
claimant is a patient in a nursing home on account of mental or 
physical incapacity or is helpless or blind or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351 
(2009).  

A Veteran is considered in need of aid and attendance if he is 
blind or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of visual 
field to 5 degrees or less.  38 C.F.R. § 3.351(c)(1)(2009).  

The following will be accorded consideration in determining the 
need for regular aid and attendance (§ 3.351(c)(3):  inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of appliances 
which normal persons would be unable to adjust without aid, such 
as supports, belts, lacing at the back etc.); inability of 
claimant to feed himself (herself) through loss of coordination 
of upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to protect 
the claimant from hazards or dangers incident to his or her daily 
environment. . . .  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist before 
a favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a whole.  
It is only necessary that the evidence establish that the veteran 
is so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2009).  

The Veteran's disabilities include arteriosclerotic heart 
disease, status post myocardial infarct, and coronary artery 
bypass grafting, peripheral vascular disease, chronic obstructive 
pulmonary disease, hypertension, glaucoma, retinal detachment in 
the right eye, cataracts, and retinal vein occlusion in the left 
eye.  Loss of vision in the right eye has been diagnosed for a 
period of over ten years.  

The VA examination in June 2009 revealed the Veteran was not 
bedridden, had been able to travel from his domicile accompanied 
by a family member, and lived with his wife.  

The Veteran described difficulties due to pain, swelling and 
weakness in his legs.  He required the assistance of his wife 
with bathing, dressing and undressing.  She prepared all of his 
meals and did the chores around the house.  Difficulty with his 
balance caused occasional problems with ambulation.  His visual 
acuity also caused problems with his ability to protect himself 
from the hazards of his daily environment.  

The VA examination has identified the activities of daily living 
which necessitate the Veteran having the aid and assistance of 
another.  The regulations clearly indicate that it is not 
required that all of the disabling conditions enumerated in 
38 C.F.R. § 3.352(a) be found to exist before a favorable 
decision is made, only that the particular personal functions 
which the Veteran is unable to perform should be considered in 
connection with his condition as a whole. 

In this regard, the Veteran's vision is so limited it is 
reasonable to conclude he would require the assistance of another 
with any task which required visual acuity.  The medical records 
establish the Veteran has lost the vision in his right eye due to 
an old partial retinal detachment.  The visual acuity in his left 
eye is steadily diminishing due to his glaucoma, senile cataract 
and central retinal vein occlusion.  While his vision in the left 
eye does not meet the criteria of be considered blind or nearly 
blind, as set out at 38 C.F.R. § 3.351(c)(1), his visual fields 
and visual acuity both have been measured as very close to the 
required criteria.  In July 2009 the VA eye examination found 
constriction of the visual field to 6 degrees.  Later in July 
2009 constriction of the visual field to 10 degrees was reported 
in VA treatment records.  His corrected visual acuity has been 
variously reported in VA records as 20/200 and 6/200.  The VA eye 
examination report of July 2009 included diagnosis of legal 
blindness.  

In addition, VA examination in July 2009 reported results of 
Doppler studies of his peripheral vascular disease.  They 
confirmed occlusion of the superficial femoral and peroneal 
arteries of the left leg with stenosis at the external iliac, 
common femoral, deep femoral and tibio-femoral trunk arteries.  
Those findings are consistent with his complaints of pain, 
swelling and weakness in his left leg.  These symptoms are 
consistent with difficulties in ambulation and as indicated 
occasional imbalance.  

His legal blindness would make it difficult for the Veteran to 
protect himself from the ordinary hazards of his environment.  

These factors considered with the debilitating affects of his 
arteriosclerotic heart disease and chronic obstructive pulmonary 
disease, make it reasonable to conclude the Veteran requires the 
aid and attendance of another person.  Thus, the evidence 
supports finding the Veteran is in need of the aid and attendance 
of another person.  


ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person is granted, subject to regulations 
governing the award of monetary benefits.   




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


